English, C. J. The indictment charged that J. A. Keith* on the fifteenth day of July, 1880, in Logan county, unlawfully did sell to one Charles Sharp, one pint of ardent liquor, without the owner or owners thereof having previously procured a license from the County Court of said county* authorizing such sale, against the peace, &c. The Court sustained a demurrer to the indictment, and the State appealed. All the allegations of the indictment may be true, and yet appellee guilty of no offense. It is not alleged that he sold the liquor without license, and if he had license, no matter whether the owner of the liquor had or not. Any licensed dealer may sell his own or the liquor of-others without offense. So, if the owner has license, one acting as his agent, or in his employ, may sell without violation of law. But if the seller has no license, and the owner, or a person interested in the sale none, all may be liable. Acts of 8th March, 1879, Sec. 5. Cloud v. State, 36 Ark. 151. Affirmed. On this opinion the following cases are affirmed : No. 56, State v. Nelson, appeal from Logan. No. 57, State v. Barton, appeal from Logan. No. 58, State v. Perkins, appeal from Logan.